COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Sarah Haden

Appellate case number:     01-19-00405-CV

Trial court case number: 2012-59856

Trial court:               311th District Court of Harris County

        Relator, Sarah Haden, has filed a petition for writ of mandamus challenging the trial court’s
March 22, 2019 order vacating a prior order granting a new trial. In conjunction with the petition,
relator filed an emergency motion to stay the underlying proceedings pending our decision on the
petition. Relator’s motion to stay is denied.
     The Court requests that the real party in interest file a response to the petition for writ of
mandamus by no later than June 21, 2019.
       It is so ORDERED.

Judge’s signature: __/s/ Sarah B. Landau_______
                                 Acting individually


Date: __May 31, 2019___